

Exhibit 10.16
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”), dated as of September 2, 2010 to be
effective September 2, 2010 (the “Effective Date”), by and between ATS
Corporation, a Delaware corporation (hereinafter referred to as “Employer”), and
John Hassoun, an individual (hereinafter referred to as “Employee”) residing at
the address set forth on the signature page hereof.
 
WITNESSETH:
 
WHEREAS, Employer desires to engage or employ Employee to perform services for
Employer (or any present or future parent, subsidiary, or affiliate of Employer
and any successor or assign of Employer) upon the terms and conditions set forth
below, and Employee desires to accept employment upon such terms and conditions.
 
 NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
 
1.           EMPLOYMENT.  Employer hereby employs Employee to serve in the
position of Senior Vice President and Employee hereby accepts employment by
Employer in such position, upon all of the terms and conditions set forth in
this Agreement.
 
2.           TERM.  This Agreement and the term of Employee’s employment
hereunder (the “Employment Term”) (i) shall begin on the Effective Date and,
unless earlier terminated as set forth in Section 9 hereof, shall continue
through September 1, 2013 (the “Term”). Further, the phrase “termination of
employment” as used hereinafter shall be deemed to be “separation from service”
under Section 409A of the Internal Revenue Code (the “Code”).
 
3.           EMPLOYEE’S REPRESENTATIONS AND WARRANTIES.  Employee represents,
warrants and covenants to Employer that he is free to accept employment with
Employer as contemplated herein and has no other written or oral obligations or
commitments of any kind or nature that would in any way interfere with his
acceptance of employment pursuant to the terms hereof or the full performance of
his obligations hereunder or that would otherwise pose any conflict of interest.
 
4.           DUTIES AND EXTENT OF SERVICES.
 
(a)           Duties.  During the Employment Term, Employee shall serve in the
position of Senior Vice President and shall have such authority and perform such
duties as are commensurate with such position and as reasonably assigned by
Employer and consistent with such position.  In addition, Employee shall hold
such other office(s) with Employer (or any affiliates of Employer) to which he
may be elected, appointed or assigned from time to time, and to which he has
consented, and shall discharge the duties related to such offices.

 

--------------------------------------------------------------------------------

 
 
(b)           Extent of Service.  During the Employment Term, Employee shall
devote his full business time, skill, attention and energy exclusively,
diligently, and competently to perform the duties and responsibilities assigned
to him hereunder or pursuant hereto, provided that he may manage personal
investments, and, with the consent of Employer which shall not be unreasonably
withheld, delayed or conditioned, serve on corporate, civic or charitable
boards.  Employee shall be available to travel as the reasonable needs of the
business of Employer require.
 
5.           COMPENSATION.
 
(a)           Base Salary.  Subject to Section 11 of this Agreement, for all
services rendered under this Agreement during the Term, Employer shall pay to
Employee a base salary of Two Hundred Seventy-Five Thousand Dollars ($275,000)
per annum, as adjusted from time to time (“Base Salary”).  The Base Salary shall
be payable in installments in accordance with Employer’s normal payroll
practices for compensating its Employees and shall be subject to payroll
deductions and tax withholdings in accordance with Employer’s usual practices
and as required by law.  Effective with Employer’s 2011 salary review cycle for
officers and senior managers, Employee shall become eligible to receive annual
increases consistent with Employer’s practices with respect to annual salary
increases given to other Employees of Employer with responsibilities, titles and
performance comparable to those of Employee.
 
(b)           Incentive Compensation.   Employee shall be eligible to
participate in Employer’s management incentive program as in effect from time to
time for the officers and senior managers of Employer (“Incentive
Compensation”).
 
6.           FRINGE BENEFITS AND EXPENSES.
 
(a)           Fringe Benefits.  Employee shall be entitled to such fringe
benefits as are generally made available by Employer to Employee personnel,
including, but not limited to, health insurance.
 
(b)           Expenses.  Employer shall reimburse Employee for his reasonable
out-of-pocket costs and expenses in connection with the performance of his
duties and responsibilities hereunder, subject to the submission of appropriate
vouchers, bills and receipts in accordance with Employer’s policies from time to
time in effect, including sufficient detail to entitle Employer to income tax
deductions for such paid items, if such items are so deductible, provided,
however, that (i) the amount of such expense eligible for reimbursement in any
taxable year shall not affect the expenses eligible for reimbursement in another
taxable year and (ii) any reimbursements of such expenses shall be made no later
than the end of the calendar year following the calendar year in which the
related expenses were incurred.


 
2

--------------------------------------------------------------------------------

 
 
7.           NON-COMPETITION AND NON-SOLICITATION.

(a)            For as long as Employee shall remain employed by Employer and for
(i) one year if terminated by Employer for Cause or by Employee for any reason
and (ii) if terminated by Employer without Cause pursuant to Section 11(f) one
year if terminated during the Term (the “Non-Competition Period”), Employee
shall not, directly or indirectly, as principal, agent, Employee, employer,
consultant, independent contractor, stockholder, partner or in any other
individual capacity whatsoever (except as permitted herein), engage in any
Competitive Business Activities without the written consent of Employer.  For
purposes of this Agreement, “Competitive Business Activity” means any business
activities that are competitive with the activities of Employer as of the date
Employee ceases, for any reason, to be employed by Employer or its
affiliates.  The foregoing shall not prevent Employee from owning for investment
purposes up to 5% of the outstanding securities of a publicly traded company
engaged in a Competitive Business Activity (provided that, in no event shall
Employee own more than 5% of the outstanding securities of a publicly traded
company engaged in a Competitive Business Activity).
 
(b)           For a period equal to the longer of (i) three (3) years after the
Effective Date and (ii) eighteen (18) months after Employee ceases, for any
reason, to be employed by Employer or its affiliates, Employee shall not (for
his own benefit or for the benefit of any person other than Employer and its
affiliates) solicit, or assist any person other than Employer to solicit, any
officer, director, Employee or Employee of Employer or any of their respective
affiliates to leave his or her employment.
 
(c)           During the Non-Competition Period, Employee shall not, either
himself, or for the benefit of any other person, either as Employee, consultant,
investor or in any other capacity whatsoever, contact any Customer or
Prospective Customer for the purpose of selling any products or services that
constitute a Competitive Business Activity.  For purposes of this Agreement,
“Customer” means any Person who has purchased products or services from Employer
and its affiliates at any time within two (2) years prior to the date Employee
ceases, for any reason, to be employed by Employer or its affiliates and
“Prospective Customer” means any Person or entity who Employer and its
affiliates solicited or had plans to solicit for the provision of services
during the six month period prior to termination of Employee’s employment, for
any reason.
 
 (d)           Employee has carefully read and considered the provisions of this
Section 7, and, having done so, agrees that (i) the restrictions set forth
herein are reasonable, in terms of scope, duration, geographic scope and
otherwise, (ii) Employer is in the process of expanding its operations and
Employee will have access to critical information regarding its operations and
therefore the broad scope of the restrictions relating to Employer’s business
are necessary, (iii) the protection afforded to Employer hereunder is necessary
to protect its legitimate business interests and is no greater than necessary to
protect Employer’s legitimate business interests, (iv) the agreement to observe
such restrictions forms a material part of the consideration for this Agreement
and Employee’s employment by Employer and (v) upon the termination of Employee’s
employment with Employer for any reason, she will be able to earn a livelihood
without violating the foregoing restrictions.  In the event that,
notwithstanding the foregoing, any of the provisions of this Section 7 shall be
held to be invalid or unenforceable, the remaining provisions thereof shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included therein.  In the event that any
provision of this Section 7 relating to the time period and/or the areas of
restriction and/or related aspects shall be declared by a court of competent
jurisdiction to exceed the maximum restrictiveness such court deems reasonable
and enforceable, the time period and/or areas of restriction and/or related
aspects deemed reasonable and enforceable by the court shall become and
thereafter be the maximum restriction in such regard, and the restriction shall
remain enforceable to the fullest extent deemed reasonable by such court.

 
3

--------------------------------------------------------------------------------

 
 
(e)           Employee agrees that Employer’s remedies at law for any breach or
threat of breach by his of any of the provisions of this Section 7 will be
inadequate and that Employer shall be entitled to seek an injunction or
injunctions to prevent breaches of the provisions of this Section 7 and to
enforce specifically the terms and provisions thereof, in addition to any other
remedy to which Employer may be entitled at law or equity.  Employer agrees that
the Employee’s obligations under this Section 7 are contingent upon the Employer
fulfilling its obligations to make the payments required by Section 11, Section
12, and Section 13.
 
8.          TRADE SECRETS.  Employee shall not use or disclose any of Employer’s
trade secrets or other confidential information.  The term “trade secrets or
other confidential information” includes, by way of example, matters of a
technical nature, such as scientific, trade and engineering secrets, “know-how,”
formulae, secret processes or machines, inventions, computer programs (including
documentation of such programs) and research projects, and matters of a business
nature, such as proprietary information about costs, profits, markets, sales,
lists of customers, plans for future development, and other information of a
similar nature that is designated as confidential or generally maintained as
confidential or proprietary by Employer.  After termination of Employee’s
employment, Employee shall not use or disclose trade secrets or other
confidential information unless such information becomes a part of the public
domain other than through a breach of Employer’s policies or is disclosed to
Employee by a third party who is entitled to receive and disclose such
information.
 
9.           RETURN OF DOCUMENTS AND PROPERTY. Upon the effective date of notice
of Employee’s or Employer’s election to terminate Employee’s employment, or at
any time upon the request of Employer, Employee (or her heirs or personal
representatives) shall deliver to Employer (a) all documents and materials
containing trade secrets or other confidential information relating to
Employer’s business and affairs, and (b) all documents, materials and other
property belonging to Employer, which in either case are in the possession or
under the control of Employee (or her heirs or personal representatives).
 
10.         DISCOVERIES AND WORKS.  All discoveries and works made or conceived
by Employee during his employment by Employer, jointly or with others, that
relate to Employer’s activities shall be owned by Employer.  The term
“discoveries and works” includes, by way of example, inventions, computer
programs (including documentation of such programs), technical improvements,
processes, drawings and works of authorship.  Employee shall (a) promptly
notify, make full disclosure to, and execute and deliver any documents requested
by, Employer to evidence or better assure title to such discoveries and works in
Employer, (b) assist Employer in obtaining or maintaining for itself at its own
expense United States and foreign patents, copyrights, trade secret protection
or other protection of any and all such discoveries and works, and (c) promptly
execute, whether during his employment by Employer or thereafter, all
applications or other endorsements necessary or appropriate to maintain patents
and other rights for Employer and to protect its title thereto.  Any discoveries
and works which, within six months after the termination of Employee’s
employment by Employer, are made, disclosed, reduced to a tangible or written
form or description, or are reduced to practice by Employer and which pertain to
the business carried on or products or services being sold or developed by
Employer at the time of such termination shall, as between Employee and
Employer, be presumed to have been made during Employee’s employment by
Employer.  Set forth on Schedule 10 attached hereto is a list of inventions,
patented or unpatented, if any, including a brief description thereof, which are
owned by Employee, which Employee conceived or made prior to her employment by
Employer and which are excluded from this Agreement.

 
4

--------------------------------------------------------------------------------

 
 
11.        TERMINATION OF EMPLOYMENT.
 
(a)           Upon thirty (30) days’ prior written notice, Employer may
terminate Employee’s employment, with or without “Cause,” as defined in Section
11(f) below.  Upon thirty (30) days’ prior written notice, Employee may
terminate his employment, with or without “Good Reason,” as defined in Section
11(e) below.  Upon any termination of Employee’s employment (the “Date of
Termination”) for any reason, Employer shall:
 
 
(i)
pay to Employee any unpaid Base Salary through the Date of Termination;

 
 
(ii)
provide to or for the benefit of Employee the benefits, if any, otherwise
expressly provided under this Section 11, Section 12 or Section 13, as
applicable.

 
Any payments under this Section 11, Section 12 or Section 13 that are to be made
in connection with the termination of Employee’s employment are subject to the
provisions of Section 20 and will be paid in cash (with deduction of such amount
as may be required to be withheld under applicable law and regulations) within
ten (10) business days of Employee’s termination of employment; provided,
however, that if such ten-day period begins in one calendar year and ends in
another, Employee may not choose in which taxable year such payment will be
made. All other compensation and employment benefit arrangements provided for in
this Agreement shall cease upon such termination of employment except to the
extent required by law or otherwise expressly provided by such arrangements.
 
(b)           In the event Employer terminates Employee’s employment without
Cause or Employee terminates his employment for Good Reason, then, in addition
to the benefits provided for under Sections 11(a)(i) and 11(a)(ii) and subject
to the provisions of Sections 13 and 20, Employer shall pay to Employee (i) a
severance benefit in an amount equal to eleven  months of Employee’s then
applicable Base Salary if such termination should occur within the first twelve
months of the Term or a severance benefit in an amount equal to eight months of
Employee’s then applicable Base Salary if such termination should occur after
the first twelve months of the Term. Such severance benefit will be payable in
eleven equal monthly installments for a period of eleven (11) months following
the termination of employment if the termination occurs in the first twelve
months of the Term or such severance benefit will be payable in eight equal
monthly installments for a period of eight (8) months following the termination
of employment if the termination occurs after the first twelve months of the
Term. In addition, all stock options and other equity-based compensation
arrangements shall be terminated and all vested stock options shall be
exercisable in accordance with the applicable award agreement.

 
5

--------------------------------------------------------------------------------

 


(c)           In the event Employer terminates Employee’s employment for Cause,
then, in addition to the benefits provided for under Sections 11(a)(i) and
11(a)(ii), all unvested stock options and any other equity-based compensation
arrangements shall be terminated and all vested stock options shall be
exercisable in accordance with the applicable award agreement.
 
(d)           In the event Employee terminates his employment without Good
Reason, then, in addition to the benefits provided for under Sections 11(a)(i)
and 11(a)(ii), all unvested stock options and any other equity-based
compensation arrangements shall be terminated and all vested stock options shall
be exercisable in accordance with the applicable award agreement.
 
(e)           For purposes of this Agreement, Employee shall be considered to
have “Good Reason” to terminate his employment if, without his express written
consent (except as contemplated by this Agreement or in connection with the
termination of his employment voluntarily by Employee, by Employer for Cause, or
under the circumstances described in Section 13 hereof), (i) the
responsibilities of Employee are substantially reduced or altered, (ii)
Employee’s Base Salary is reduced without his consent, or (iii) Employee’s
offices are relocated anywhere other than within a fifty (50) mile radius of his
office in McLean, Virginia; provided, however, that if Employee terminates this
Agreement for one or more of the reasons stated in clauses (i) or (ii), Employer
shall have a period of thirty (30) business days after actual receipt written
notice of Employee’s assertion of Good Reason to cure the basis for such
assertion, and, in the event of cure (or the commencement of steps reasonably
designed to result in prompt cure), the assertion of Good Reason shall be null
and void.
 
(f)           For purposes of this Agreement, Employer shall have “Cause” to
terminate Employee’s employment hereunder upon (i) the continued, willful and
deliberate failure of Employee to perform his duties in a manner substantially
consistent with the manner prescribed by the Chief Operating Officer or Chief
Executive Officer (other than any such failure resulting from his incapacity due
to physical or mental illness), (ii) the engaging by Employee in misconduct
materially and demonstrably injurious to Employer, (iii) the conviction of
Employee of commission of a felony, whether or not such felony was committed in
connection with Employer’s business, or (iv) the circumstances described in
Section 13 hereof, in which case the provisions of Section 13 shall govern the
rights and obligations of the parties; provided, however, that if Employer
terminates this Agreement for one or more of the reasons stated in clauses (i)
or (ii), Employee shall have a period of thirty (30) business days after actual
receipt written notice of Employer’s assertion of Cause to cure the basis for
such assertion, and, in the event of cure (or the commencement of steps
reasonably designed to result in prompt cure), the assertion of Cause shall be
null and void.
 
(g)           Notwithstanding any other provision hereof, Employee shall not be
entitled to receive any payment under Section 11 or 12 of this Agreement that is
treated as “deferred compensation” within the meaning of Section 409A of the
Code and the regulations thereunder prior to the time such payment is permitted
to be made under Section 409A(a)(2)(B) of the Code.

 
6

--------------------------------------------------------------------------------

 
 
12.         CHANGE IN CONTROL.
 
(a)         All unvested restricted stock, stock options and any other
equity-based compensation arrangements theretofore granted to Employee shall
vest in full on the date of a “Change in Control” (as defined in Section 12(c)
below), although no acceleration of payment may be made, except in conformance
with Section 409A.
 
(b)         In the event that Employer terminates Employee’s employment with
Employer without Cause within twelve months after a “Change in Control” (as
defined in Section 12(c) below), or if Employee terminates his employment with
Employer for Good Reason (in accordance with Sections 11(e) and 11(f) above)
within twelve months after a Change in Control, then, in addition to the
benefits provided for under Sections 11(a)(i) and 11(a)(ii), Employer shall pay
to Employee a severance benefit in an amount equal to one year Base Salary. Such
severance benefit will be payable in twelve equal monthly installments for a
period of twelve (12) months following the termination of employment. In
addition, all stock options and other equity-based compensation arrangements
that must be exercised shall be exercisable in accordance with the terms of the
applicable award agreement.
 
(c)         For purposes of this Agreement, “Change in Control” shall mean an
occurrence of any of the following events:
 
 
(i)
an acquisition (other than directly from Employer) of any voting securities of
Employer (the “Voting Securities”) by any “person or group” (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) other than an employee benefit plan of Employer, immediately
after which such person or group has “Beneficial Ownership” (within the meaning
of Rule 13d-3 under the Exchange Act) of more than fifty percent (50%) of the
combined voting power of Employer’s then outstanding Voting Securities; or

 
 
(ii)
the consummation of (A) a merger, consolidation or reorganization involving
Employer, unless the company resulting from such merger, consolidation or
reorganization (the “Surviving Corporation”) shall adopt or assume this
Agreement and the stockholders of Employer immediately before such merger,
consolidation or reorganization own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least fifty percent
(50%) of the combined voting power of the Surviving Corporation in substantially
the same proportion as their ownership immediately before such merger,
consolidation or reorganization, (B) a complete liquidation or dissolution of
Employer, or (C) a sale or transfer of all or substantially all of the assets of
Employer.


 
7

--------------------------------------------------------------------------------

 
 
13.         DISABILITY; DEATH.
 
(a)           If, prior to the expiration or termination of the Employment Term,
Employee shall be unable to perform his duties by reason of disability or
impairment of health for at least six consecutive calendar months, Employer
shall have the right to terminate Employee’s employment on account of disability
by giving written notice to Employee to that effect, but only if at the time
such notice is given such disability or impairment is still continuing.  In the
event of a dispute as to whether Employee is disabled within the meaning of this
Section 13(a), either party may from time to time request a medical examination
of Employee by a doctor selected by Employer, and the written medical opinion of
such doctor shall be conclusive and binding upon the parties as to whether
Employee has become disabled and the date when such disability arose.  The cost
of any such medical examination shall be borne by Employer.  If Employer
terminates Employee’s employment on account of disability, then, in addition to
the benefits provided for under Sections 11(a)(i) and 11(a)(ii), all unvested
stock options and any other equity-based compensation arrangements shall be
terminated, and all vested stock options shall be exercisable in accordance with
the terms of the applicable award agreement.
 
(b)           If, prior to the expiration or termination of the Employment Term,
Employee shall die, then, in addition to the benefits provided for under
Sections 11(a)(i) and 11(a)(ii), the Employment Term shall terminate without
further notice.  In such an event, all unvested stock options and any other
equity-based compensation arrangements shall be terminated, and all vested stock
options shall be exercisable in accordance with the terms of the applicable
award agreement.
 
(c)           Nothing contained in this Section 13 shall impair or otherwise
affect any rights and interests of Employee under any insurance arrangements,
death benefit plan or other compensation plan or arrangement of Employer which
may be adopted by the Board.
 
14.         LAW APPLICABLE.  This Agreement shall be governed by and construed
pursuant to the laws of the Commonwealth of Virginia, without giving effect to
conflicts of laws principles.
 
15.         NOTICES.  Any notices required or permitted to be given pursuant to
this Agreement shall be sufficient, if in writing and sent by certified or
registered mail, return receipt requested, to the residence, listed on the
signature page of this Agreement, in the case of Employee, and to 7925 Jones
Branch Drive, McLean, Virginia 22102, Attention: Chief Executive Officer, in the
case of Employer.
 
16.         ASSIGNMENT, ETC.  This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective legal representatives,
heirs, assignees and/or successors in interest of any kind whatsoever; provided,
however, that Employee acknowledges and agrees that he cannot assign or delegate
any of his rights, duties, responsibilities or obligations hereunder to any
other person or entity.  Employer may assign its rights under this Agreement to
any affiliate of Employer or to any entity upon any sale of all or substantially
all of the assets of Employer, or upon any merger or consolidation of Employer
with or into any other entity, provided that such assignment shall not relieve
Employer of its obligations hereunder without the written consent of Employee.

 
8

--------------------------------------------------------------------------------

 
 
17.           ENTIRE AGREEMENT; MODIFICATIONS.  This Agreement constitutes the
entire final agreement between the parties with respect to, and supersedes any
and all prior agreements between the parties hereto both oral and written
concerning, the subject matter hereof and may not be amended, modified or
terminated except by a writing duly signed by the parties hereto.
 
18.           SEVERABILITY.  If any provision of this Agreement shall be held to
be invalid or unenforceable, and is not reformed by a court of competent
jurisdiction, such invalidity or unenforceability shall attach only to such
provision and shall not in any way affect or render invalid or unenforceable any
other provision of this Agreement, and this Agreement shall be carried out as if
such invalid or unenforceable provision were not contained herein.
 
19.           NO WAIVER.  A waiver of any breach or violation of any term,
provision or covenant contained herein shall not be deemed a continuing waiver
or a waiver of any future or past breach or violation.  No oral waiver shall be
binding.  The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.
 
20.           COMPLIANCE WITH SECTION 409A.  Because the parties hereto intend
that any payment under this Agreement shall be paid in compliance with Section
409A of the Code (“Section 409A”) and all regulations, guidance and other
interpretative authority thereunder, such that there will be no adverse tax
consequences, interest or penalties as a result of such payments, the parties
hereby agree to modify the timing (but not the amount) of any payment hereunder
to the extent necessary to comply with Section 409A and avoid application of any
taxes, penalties or interest thereunder.  Consequently, notwithstanding any
provision of this Agreement to the contrary, if Employee is a “specified
employee” as defined in Section 409A, Employee shall not be entitled to any
payments upon Date of Termination until the earlier of (i) the date which is six
(6) months after Date of Termination for any reason other than death, or (ii)
the date of Employee’s death.  Any amounts otherwise payable to Employee
following Date of Termination that are not so paid by reason of this Section 20
shall be paid as soon as practicable after the date that is six (6) months after
Date of Termination (or, if earlier, the date of Employee’s death).  The
provisions of this Section 20 shall only apply if, and to the extent, required
to comply with Section 409A in a manner such that Employee is not subject to
additional taxes and/or penalties under Section 409A.
 
21.           COUNTERPARTS.  This Agreement may be executed in counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same instrument, and it shall not be necessary in making proof of
this agreement to account for all such counterparts.

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have hereunto set their hands to this
Agreement on the day and year first above written.
 
ATS CORPORATION
 
By:   
/s/ Edward H. Bersoff
Name: Edward H. Bersoff
Title: Chief Executive Officer
 
EMPLOYEE
 
/s/ John Hassoun
Name: John Hassoun


 
10

--------------------------------------------------------------------------------

 

Schedule 10


Inventions Owned by Employee


[None.]

 
11

--------------------------------------------------------------------------------

 

Exhibit A
 
Form of General Release

 

--------------------------------------------------------------------------------

 

GENERAL RELEASE
 
I, John Hassoun, in consideration of and subject to the performance by ATS
Corporation, a Delaware corporation (the “Company”), hereby give this GENERAL
RELEASE (the “Release”) in exchange for the payments and benefits to be provided
to me under that certain Employment Agreement dated September 2, 2010, between
the Company and me (the “Employment Agreement”).
 
1.          I hereby acknowledge and agree that the payments and benefits
provided under the Employment Agreement represent substantial consideration over
and above that to which I would otherwise be entitled and that I am voluntarily
executing this Release so as to be eligible to receive such benefits.
 
2.          For myself and my personal representatives, I hereby release,
forever discharge, indemnify and hold harmless the Company and its affiliates,
and the officers, directors, shareholders, owners, Employees and agents of the
Company and its affiliates in their capacity as such (collectively, the
“Released Parties”), from any and all causes of action, suits, debts,
agreements, promises, damages, judgments, claims, demands, obligations and
liabilities of any kind of nature whatsoever, whether known or unknown,
liquidated or unliquidated, which I or my heirs or personal representatives ever
had, now have or hereafter can, shall or may have against any of the Released
Parties, for, upon, or by reason of any act, omission, occurrence, cause or
thing whatsoever prior to the date hereof.  I agree not to sue any of the
Released Parties in any court or bring any other kind of legal proceeding
against any of the Released Parties regarding any of the matters as to which I
have released the Released Parties under this Release.
 
The foregoing release is a general release that includes, but is not limited to,
a release of any claim I may have under the Age Discrimination in Employment
Act, which prohibits age discrimination in employment; Title VII of the Civil
Rights Act of 1964, which prohibits discrimination in employment based on race,
color, national origin, religion or sex; the Equal Pay Act which prohibits
paying men and women unequal pay for equal work; and any other federal, state or
local law or regulation or under common law.
 
3.            I represent and warrant that:
 
(a)           I have returned all property of the Company or any affiliate or
subsidiary thereof in my possession, including keys, property access devices,
and credit cards and any confidential or proprietary information regarding the
Company and its affiliates in tangible form.
 
(b)           In executing this Release, I have not relied upon, and I do not
rely upon, any representation or statement made to me by the Company or any of
its affiliates or any of their agents or representatives, other than any
statements expressly contained herein.
 
4.           I agree that if any provision of this Release is adjudicated to be
invalid or unenforceable, or if compliance with any provision of this Release is
restrained pending a final determination as to its legality, such deletion or
restraint shall apply only to the operation of the provision or provisions
deemed invalid, unenforceable, or restrained, and to the extent any provision of
this Release is deemed invalid, unenforceable, or restrained, the remaining
provisions will be valid and enforceable to the fullest extent possible.

 
Page 1 of 3

--------------------------------------------------------------------------------

 
 
5.           I agree that in the event that I receive any or all of the payments
and benefits under the Employment Agreement and then I subsequently revoke this
Release or breach any provision hereof, I shall promptly pay to the Company the
amount of such payments and benefits I received and in no event later than five
(5) days after such revocation or breach.
 
6.           I agree that in the event of any breach or threatened breach of
this Release by me, the Company shall be entitled to specific performance and
injunctive relief (i.e., a court order) as a remedy for any such breach or
threatened breach hereof without necessity of posting bond or other security,
the requirement for which is expressly waived.  Such remedy shall not be deemed
to be the exclusive remedy for any breach of this Release but shall be in
addition to all other remedies available to the Company at law or in equity.
 
7.           I agree that this Release shall also be binding upon my spouse,
dependents, children, heirs, successors and assigns and their legal
representatives and shall inure to the benefit of and shall release the Company
and its successors and assigns.
 
8.           I acknowledge and hereby state that (i) I enter into this Release
voluntarily without duress or undue influence; (ii) I have read and understand
the terms and conditions of this Release; and (iii) I have had a reasonable
opportunity to review this Release.  Furthermore, I understand that I may revoke
this Release within seven days of signing it by delivering a written revocation
to the Chief Executive Officer of the Company.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
Page 2 of 3

--------------------------------------------------------------------------------

 
 
NOTICE
 
YOU SHOULD THOROUGHLY REVIEW AND UNDERSTAND THE TERMS, CONDITIONS AND EFFECT OF
THIS GENERAL RELEASE.  YOU HAVE THE RIGHT TO CONSIDER IT FOR TWENTY-ONE (21)
DAYS BEFORE SIGNING IT.  ALSO, YOU HAVE THE RIGHT TO CONSULT WITH AN ATTORNEY
BEFORE YOU SIGN THIS GENERAL RELEASE.  YOU HAVE SEVEN (7) CALENDAR DAYS AFTER
SIGNING THIS GENERAL RELEASE TO REVOKE YOUR SIGNATURE.  IF YOU CHOOSE TO REVOKE
THIS GENERAL RELEASE, IT WILL NOT BE BINDING ON YOU, BUT YOU WILL NOT BE
ENTITLED TO PAYMENTS OR BENEFITS UNDER THE TERMS OF THE EMPLOYMENT
AGREEMENT.  IN ADDITION, IF YOU BREACH ANY PROVISION OF THIS RELEASE, YOU WILL
NOT BE ENTITLED TO PAYMENTS OR BENEFITS UNDER THE EMPLOYMENT
AGREEMENT.  MOREOVER, IF YOU RECEIVE ANY PAYMENTS OR BENEFITS UNDER THE TERMS OF
THE EMPLOYMENT AGREEMENT AND SUBSEQUENTLY REVOKE THIS GENERAL RELEASE OR BREACH
ANY PROVISION HEREOF, YOU MUST REMIT SUCH PAYMENTS OR BENEFITS TO THE COMPANY
IMMEDIATELY.
 
Presented: ____________, 2010.
 
I, John Hassoun, hereby accept and agree to all the provisions of this Release.
 
   
 
Date: 
   
Employees’ Signature
             
John Hassoun
             
   
 
Date: 
   
Witness’ Signature
             
   
     
Printed Name of Witness 
     


 
Page 3 of 3

--------------------------------------------------------------------------------

 